387 F.2d 370
Huey P. MEAUX and Charlie Booth, Appellants,v.UNITED STATES of America, Appellee.
No. 24459.
United States Court of Appeals Fifth Circuit.
January 4, 1968.
Rehearing Denied February 7, 1968.

Percy Foreman, Houston, Tex., for Huey P. Meaux.
Charlie Booth, pro se.
James R. Gough, Asst. U. S. Atty., Houston, Tex., Morton L. Susman, U. S. Atty., Gerald Applewhite, Fred L. Hartman, Asst. U. S. Attys., Houston, Tex., for appellee.
Before TUTTLE and GEWIN, Circuit Judges, and HUNTER, District Judge.
PER CURIAM:


1
The appellants, Huey Meaux and Charlie Booth, were charged with conspiracy to transport a fifteen and one-half year old female in interstate commerce for the purposes of prostitution in violation of the Mann Act, Title 18 U.S.C. § 371, Title 18 U.S.C. § 2421. The case was tried before a jury and a verdict of guilty was returned. In their briefs and oral argument before this Court the appellants raise two contentions: (1) the argument of the prosecutor was highly inflammatory and improper, and (2) appellants were denied the effective assistance of trial counsel. After an examination of the record and the pertinent authorities we have concluded that there is no merit in these contentions. Root v. Cunningham, 344 F.2d 1 (4 Cir. 1965); Thompson v. United States, 272 F.2d 919 (5 Cir. 1960); Thomas v. Cassidy, 249 F.2d 91 (4 Cir. 1957); United States ex rel. Darcy v. Handy, 203 F.2d 407 (3 Cir. 1953); United States ex rel. Hamby v. Ragen, 178 F.2d 379 (7 Cir. 1949); United States ex rel. Weber v. Ragen, 176 F.2d 579 (7 Cir. 1949).


2
Supplemental briefs filed after oral argument call our attention to parts of the record which reflect statements by counsel and certain evidentiary facts revealed during the trial. We find nothing in these supplemental briefs which causes us to change our conclusion that the judgment should be affirmed.


3
The judgment is affirmed.